                          UNITED STATES BANKRUPTCY COURT
                                Southern District of Indiana
                                   Indianapolis Division

In re:                                           )
                                                 )
Derek Kevin Cushenberry,                         )      Case No. 17-00460-JJG-13
                                                 )
                              Debtor.            )

                     CERTIFICATE OF SERVICE OF ORDER (DOC. 116)

       I hereby certify that on January 31, 2021, a copy of the Order Granting Debtor’s
Amended Motion to Modify Chapter 13 Plan (Doc. 116) was mailed by first-class U.S. Mail,
postage prepaid and properly addressed, to the following:

World Acceptance Corporation
Attn: Bankruptcy
P.O. Box 6429
Greenville, SC 29606

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Quantum3 Group LLC
as agent for Sadino Funding LLC
P.O. Box 788
Kirkland, WA 98083-0788

Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587

Jeremy L. Fetty
251 N. Illinois Street, Suite 1800
Indianapolis, IN 46204

The Huntington National Bank
P.O. Box 89424
Cleveland, OH 44101-8539

Indiana Department of Revenue
101 North Senate Avenue N-240 MS 108
Indianapolis, IN 46204
Resurgent Capital Services LP
P.O. Box 10675
Greenville, SC 29603-0675

Bleecker, Brodey & Andrews
9247 N. Meridian Street, Suite 101
Indianapolis, IN 46260

Indiana University Health System
P.O. Box 1123
Minneapolis, MN 55440-1123

        The Order (Doc. 116) was entered electronically on January 29, 2021 and Notice of the
Order was sent to the following parties through the Court's Electronic Case Filing System.
Parties may access the Order through the Court's system:

Ann M. Delaney, Trustee
ECFdelaney@trustee13.com, ecfdelaney@gmail.com

U.S. Trustee
ustpregion10.in.ecf@usdoj.gov

John D. Waller, Attorney for Creditor, Butler Capital Corp.
jwaller@woodmclaw.com, shannon.spencer@woodenlawyers.com,
marcee.voss@woodenlawyers.com

Steven Henry Patterson, Attorney for Creditor Bayview Loan Servicing LLC
n/k/a Community Loan Servicing LLC
inbk@rslegal.com, rsbkecfbackup@gmail.com,
reisenfeld@ecf.inforuptcy.com


                                                   Respectfully submitted,

                                                   /s/ Jay A. Harp
                                                   Jay Andrew Harp
                                                   10475 Crosspoint Blvd., Suite 250
                                                   Indianapolis, IN 46256
                                                   Tel. (317) 549-1112
                                                   Email: JayAHarp@aol.com
                                                   Attorney for Debtor
